Citation Nr: 1813090	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-37 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for anxiety disorder, not otherwise specified, also claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1954 to November 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The record also reflects the Veteran has an appeal pending for claims seeking service connection for pneumonia, a heart condition, and residuals of frostbite and/or hypothermia.  However, he has requested a hearing before the Board in these matters and a hearing has not yet been scheduled.  Therefore, as these issues are not yet ready for adjudication by the Board they will be the subject of a subsequent Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Throughout the appeal period, the Veteran's anxiety disorder has manifested in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9413 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

In August 2017 brief, the Veteran's representative raised an argument regarding the adequacy of the January 2017 VA opinion; the argument is addressed in detail in the below analysis.  The Veteran's representative has not raised any other issues with the duty to assist.  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, a January 2017 rating decision awarded service connection for anxiety disorder, evaluated as 10 percent disabling, effective December 8, 2016.  The Veteran seeks a disability evaluation greater than 10 percent.

A 10 percent disability evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, the Veteran's occupation, or the Veteran's own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 10 percent for an anxiety disorder is not warranted during the period on appeal.

In September 2015, the Veteran reported to a VA doctor that he felt he was unable to relax, that he felt that he had to keep moving, and he could feel his heart fluttering.  The VA doctor advised him to reduce his coffee intake and monitor his blood pressure.

In September 2016, the Veteran was administered a PSQ-2 screening for depression at a VA facility and the result was negative.  When asked whether he found little interest or pleasure in doing things, or whether he was feeling down, depressed, or hopeless, the Veteran replied "not at all."

In December 2016, the Veteran discussed his feelings of anxiety with a VA licensed clinical social worker.  The Veteran said that he becomes anxious in cold conditions due to his exposure to cold during his time in service.  The Veteran also said that his hearing loss and tinnitus make him feel frustrated.  The Veteran declined to participate in psychotherapy and told the social worker that he had a strong support system of family, friends, and neighbors.  The Veteran said that operating his tractor and bottle-feeding a calf help him to cope with anxiety.  The social worker described the Veteran as alert and oriented in all four spheres.  He was casually dressed and appropriately groomed.  He had a cooperative attitude and good eye contact.  His mood was euthymic and his affect was within normal limits.  His thoughts were goal-oriented, and his speech, concentration, abstraction, intelligence, comprehension, memory, insight, and judgment were all good.  He denied having any delusions or hallucinations.  He denied homicidal or suicidal ideation.  The social worker diagnosed the Veteran with mild cognitive impairment.

In January 2017, the Veteran was afforded a VA examination for his anxiety disorder.  At that evaluation, the Veteran again reported that his hearing difficulties make him feel angry and anxious.  The Veteran said that he had never been arrested or involved in violence or gambling, nor had he ever had problems with drinking or substance abuse.  He reported that he had been married to his only wife for sixty-one years and that they currently had three children.  He lived with his wife and they got along "okay for old folks."  He indicated there had not been any domestic violence.  He reported having friends with whom he visits.  He used to go to church, but had not done so lately; however, he intended to return.  He retired from working when he was in his seventies, but he still worked on his small farm.  He reported that he gets angry when he becomes cold, like if he goes swimming in too cold water, and that the anger would last for several minutes.  He also reported getting depressed, anxious, and edgy when he had to ask his wife to repeat herself.  He would be startled by loud noises when he was not wearing his hearing aids.  He reported that he had not had any inpatient psychiatric treatment or outpatient mental health treatment at VA.  He told the examiner that he has feelings of depression or anxiety at times but he has never had suicidal or homicidal ideation.  The Veteran said that he sleeps three hours daily in his chair and more at night.  The Veteran's weight was stable at 200 pounds, his appetite was good, but his energy level was lower than normal.  He reported that he was having age-related memory problems.  He was not using psychotropic medication.  The examiner found that the Veteran's psychiatric symptoms were anxiety.  She diagnosed anxiety disorder and no other mental disorders.  

The VA examiner concluded that the Veteran has an anxiety disorder that conforms to the criteria of DSM-5 and that the Veteran has "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication."  

Comparing his reported and documented psychiatric symptoms to the rating schedule, the Veteran does not manifest or more nearly approximate the criteria for a 30 percent, 50 percent, 70 percent, or 100 percent disability rating due to a mental disorder for any time during the appeal period.  Rather, the symptomatology discussed above is consistent with the 10 percent disability rating assigned by the RO.  The Board is cognizant that the Veteran has asserted that his symptoms warrant a higher rating.  In his July 2017 substantive appeal, the Veteran said that his anxiety disorder results in functional impairment that more closely approximates a higher rating.  The Board has thoroughly and sympathetically considered the lay and medical evidence regarding the symptoms of his psychiatric disability.  After this review, however, the Board finds that the evidence weighs against a finding that the disability picture more nearly approximates the criteria for a 30 percent or higher rating.  The Board finds that the current 10 percent rating contemplates the level of severity demonstrated by the lay and medical evidence.

The next higher (30 percent) rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The record does not show occupational or social impairment to such a level during the appeal period.  The Veteran mentioned having some memory problems in the January 2017 VA examination but the examiner described this as age-related.  Although the record reflects the Veteran has had anxiety and depression, these symptoms have not been shown to be of such frequency, severity, or duration to cause an occasional decrease in work efficiency or intermittent periods of an inability to perform occupational or other tasks.  The Veteran reported that when he experienced anger it only lasted for a few minutes at a time.  He did not indicate that his anger and depression had any effect on his occupational or social functioning.  As noted above, in December 2016 a VA social worker described the Veteran's affect as within normal limits, his thoughts as goal-oriented, and his speech, concentration, abstraction, intelligence, comprehension, memory, insight, and judgment as good.  The January 2017 VA examiner only noted that the Veteran had symptoms of anxiety and indicated that he did not have any other psychiatric symptoms.

The 50 percent rating requires occupational and social impairment with reduced reliability and productivity.  Here, as described above, the frequency, duration, and severity of the Veteran's symptoms do not more nearly approximate reduced reliability and productivity at any time during the appeal period.  When speaking with the VA social worker in December 2016, the Veteran described a strong support network of family, friends, and neighbors, indicating a lack of severe social impairments.  There was no indication that the frequency, duration, or severity of the Veteran's symptoms of anxiety or depression caused reduced reliability or productivity.

The next higher (70 percent) rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Again, the record shows no evidence of symptoms of the frequency, duration, or severity that would more nearly approximate such impairment.  For example, the January 2017 examination report indicated that the Veteran had no arrest history or problems with violence or substance abuse or other form of severe impairment.  He also reported in December 2016 that he did not have suicidal ideation and there was no evidence of any speech, thought, or communication impairment.

The next higher (100 percent) rating requires total occupational and social impairment.  Treatment records show that symptoms of the Veteran's anxiety disorder have not been of such frequency, duration, or severity to more nearly approximate total occupational and social impairment.  There is no indication that his symptoms have affected his speech, thought process, hygiene, judgment, or concentration.  

Instead, as described above, the Board finds that the Veteran's anxiety disorder more nearly approximates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Thus, the Board finds that the most probative evidence of record shows that the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 10 percent rating throughout the appeal period.  The preponderance of the evidence is against a rating in excess of 10 percent; there is no doubt to be resolved.

In an August 2017 brief, the Veteran's representative stated that the January 2017 examination report did not provide enough information to determine whether the Veteran's condition warrants an increased rating.  As a general matter, if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the RO to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.

The January 2017 examination report diagnosed the Veteran with anxiety disorder and determined that the Veteran's disability level was "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication."  The examiner considered what symptoms the Veteran exhibited and only found that he exhibited anxiety.  She also explained the impact on functioning that periods of anxiety and depression had on the Veteran.  These determinations were supported by the examiner's findings concerning the causes of the Veteran's anxiety, the Veteran's mental health and family history, sleeping patterns, and lack of substance abuse issues, among other things.  In the course of making these findings, the examiner gathered a medical history of the Veteran's anxiety disorder and performed an in-person examination.  Based on the above, the Board concludes that the January 2017 VA examination report is competent medical evidence that considers the applicable medical history of the service-connected psychiatric disorder and is therefore adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2017).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 10 percent for anxiety disorder is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


